Citation Nr: 0400949	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  02-18 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for a right foot fracture.

2.  Entitlement to a disability rating in excess of 10 
percent for a pelvis fracture with degenerative joint 
disease.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from April 1953 to April 1957 
and from June 1957 to June 1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by which 
the RO increased the disability rating for a right foot 
fracture to 10 percent under Diagnostic Code 5284.  In that 
decision, the RO also increased the disability rating for the 
veteran's pelvis fracture with degenerative joint disease to 
10 percent under Diagnostic Code 5294.  Both ratings were 
made effective March 11, 2002.  


REMAND

The veteran contends that his service-connected right foot 
fracture and service-connected pelvis fracture with 
degenerative joint disease meet the criteria for higher 
disability ratings.  

Additional examinations are necessary to evaluate the 
severity of these disabilities and fairly resolve the 
veteran's claims.  In this regard, the Board observes that 
the report of a QTC examination conducted for VA in May 2002 
reveals complaints of pain with the veteran's pelvis on 
walking and pain in the right ankle with weather changes.  
The report relates that there are no obvious signs of 
abnormal weight bearing, that the veteran uses no walking 
devices, that posture and gait are within normal limits, and 
that there is no limitation of function on standing and 
walking.  The report notes that there is no significant pain 
on motion.  A diagnosis of pelvic fracture with mild early 
degenerative joint disease and right foot fracture was 
presented.  The examiner opined that the veteran has mild 
functional limitation.  

Diagnostic Code 5284 provides for a 20 percent evaluation of 
foot injuries where the disability is moderately severe.  A 
30 percent evaluation is assigned for severe foot injuries 
and a 40 percent evaluation is assigned for actual loss of 
the use of the foot.  38 C.F.R. § 4.71a (2003).  The 
examination described above does not relate the results of 
any range of motion studies performed on the right foot.  
Notably, at a Board hearing held in May 2003 the veteran 
testified that he could not walk a hundred feet without pain, 
which he described as aching and giving way.  The veteran 
also testified that he experienced worsening problems when it 
rained and after standing a while, necessitating getting off 
the foot for about 30 minutes.  Given this testimony, an 
assessment of functional limitation in terms of additional 
limitation of motion is warranted.  See 38 C.F.R. §§ 4.40, 
4.45 (2003); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
VAOPGCPREC 9-98.  The Board acknowledges that the 
compensation and pension examiner commented that there was no 
significant pain on motion.  However, clarification is needed 
as to which of the disabilities the examiner was referring.  
Furthermore, an opinion as to whether the veteran's foot 
disability is considered "moderate," "moderately severe," 
or "severe" should be provided.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  

As to the service-connected pelvic fracture with degenerative 
joint disease, the compensation and pension examination does 
not provide the medical evidence necessary to evaluate the 
disability under the applicable Diagnostic Codes.  On this 
point, the Board notes that during the pendency of the 
veteran's claim the criteria for evaluating spinal 
disabilities was significantly revised.  Diagnostic Code 5294 
had provided that sacro-iliac injury be assigned a 10 percent 
disability rating if there was characteristic pain on motion.  
A 20 percent evaluation was assigned if there was muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilaterally, in the standing position.  A 40 percent 
evaluation was assigned for severe injury with listing of 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  

Effective September 26, 2003, the rating scheme applicable to 
spinal disabilities was revised.  68 Fed Reg 51454-51458 
(August 27, 2003).  Now, The General Rating Formula for 
Diseases and Injuries of the Spine provides for assignment of 
a 40 to 100 percent evaluation for unfavorable ankylosis of 
the spine.  Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis warrants a 20 percent evaluation.  

Under this newly revised regulatory scheme normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Each measurement of 
motion is to be rounded to the nearest five degrees.  68 
Fed. Reg. at page 51457.

The May 2002 examination does not indicate whether there was 
any limitation in motion relating to the pelvic fracture or 
arthritis.  There is no comment as to whether there were 
muscle spasms on extreme forward bending or loss of lateral 
spine motion.  Notably, a letter from a private examiner 
dated in May 2001 reflects some limitation in flexion and 
rotation.  A VA examination conducted in November 1999 also 
reflects limitation of motion in forward flexion, but none in 
lateral flexion or in the hips.  At the Board hearing, the 
veteran testified that he experienced muscle spasms and 
swollen legs.  He reported experiencing difficulty bending 
and lifting things.  The veteran also testified that he 
experienced flare-ups that required rest about four to five 
times a week.  Given this testimony, another examination is 
warranted to determine whether the veteran's service-
connected pelvic fracture with degenerative joint disease has 
worsened since the May 2002 examination was conducted.  In 
addition, evidence as to the extent of any functional 
limitation of motion resulting from the pain and flare-ups is 
necessary.  

The Board also notes that during the Board hearing, the 
veteran reported having been treated for the back and legs by 
A. W. M.D., every three months or so with the last 
appointment in April 2003.  A copy of a prescription, an 
application for a handicapped placard signed by Dr. W., and a 
one page medical note all dated in April 2003 are in the 
claims file.  No further records of treatment from Dr. W. 
were found in the claims file.  On this point, the Board is 
cognizant that the RO asked the veteran by letters dated in 
April and August 2002 to provide additional information as to 
any treatment received for the claimed disabilities, and the 
veteran did not provide additional information regarding Dr. 
W. other than that noted above.  Nevertheless, considering 
that this matter must be remanded for other reasons, the RO 
is asked to make an additional request of the veteran to 
provide the necessary additional information as to Dr. W. so 
that pertinent records might be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the claims file 
and ensure that any additional notification 
or development action required by the 
regulations implementing the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  38 C.F.R. § 3.159.  

2.  The RO should provide the veteran VA 
orthopedic examinations oriented towards 
assessing the severity of the veteran's 
service connected right foot fracture and 
pelvic fracture with degenerative joint 
disease.  The examinations should 
evaluate the disabilities using all 
potentially applicable diagnostic 
criteria as guidance.  In particular, the 
examiner should conduct an examination of 
the right foot to determine whether pain, 
weakness, fatigability, loss of 
endurance, or incoordination exists.  If 
so, the examiner should indicate the 
extent of any resulting functional 
limitation in terms of the degree of loss 
of motion beyond that shown clinically.  
The examiner should characterize the 
severity of the right foot injury as 
"moderate," "moderately severe," or 
"severe."  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  

The examiner should assess the severity 
of the veteran's service-connected pelvis 
fracture with degenerative joint disease 
using the criteria set forth in the 
rating schedule for evaluating spinal 
disabilities before and after the 
September 2003 revisions as guidance.  In 
particular, the examiner should indicate 
whether there are muscle spasms or marked 
limitation on forward bending, loss of 
lateral spine motion, or narrowing or 
irregularity of joint space.  Range of 
motion studies should be conducted to 
include an assessment of functional 
limitation resulting from pain, weakness, 
fatigability, loss of endurance or 
incoordination.  Any hip disability 
evident from the pelvis fracture should 
also be described in detail.  

The RO should make the claims file 
available for the examiner's review.

3.  The RO should ask the veteran to 
indicate whether there has been any 
additional treatment of the disabilities 
his present claims address.  The RO 
should attempt to obtain medical records 
of all identified treatment, to include 
medical records from Dr. W. for the 
period beginning in March 2002 to the 
present.  

4.  After all of the above development has 
been completed, the RO should again review 
the record, including the newly obtained 
evidence.  If any additional development is 
warranted in light of any newly received 
evidence, that development should be 
accomplished.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
that includes consideration of the new 
criteria for evaluating spinal disabilities 
that became effective September 26, 2003 
and given the opportunity to respond.

After giving the veteran an opportunity to respond to the 
SSOC, the case should be returned to the Board.  (The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).)

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

